         Case 5:18-cv-00907-SLP Document 37 Filed 05/29/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

ROBERT L. AVERY,                             )
                                             )
              Plaintiff,                     )
                                             )
v.                                           )          Case No. CIV-18-907-SLP
                                             )
COMMISSIONER OF THE SOCIAL                   )
  SECURITY ADMINISTRATION,                   )
                                             )
              Defendant.                     )

                                       ORDER

       Before the Court is Plaintiff’s Motion for Attorney Fees under 42 U.S.C. § 406(b)

[Doc. No. 34]. 1 It is at issue. See Errata, Doc. No. 35; Resp., Doc. No. 36. Plaintiff’s

counsel seeks an award of $23,766.90 under the Social Security Act, 42 U.S.C. § 406(b)—

to be paid out of the benefits award that now has been made to Plaintiff. Defendant does

not take a position in favor of or against Plaintiff’s request. Based on the contractual

agreement reached between Plaintiff and his counsel prior to commencement of this

lawsuit (see Employment Contract – Federal Court Work, Doc. No. 34-1), the Court finds

that an award of attorneys’ fees in this case under § 406(b) is appropriate. The amount to

be paid to Plaintiff’s counsel—$23,766.90—does not exceed 25% of the past-due benefits

awarded to Plaintiff (i.e., of $95,067.60). Moreover, the Court finds the amount reasonable




1
 Plaintiff filed a corrected version of his motion at Document No. 35-1, which the Court
considers a substitution for Plaintiff’s original filing at Document No. 34. The Court
considers the corrected version of Plaintiff’s motion herein.
         Case 5:18-cv-00907-SLP Document 37 Filed 05/29/20 Page 2 of 2



in the circumstances of this case (including the type of case and the results achieved) and

under the standard identified in Gisbrecht v. Barnhart, 535 U.S. 789 (2002).

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Attorney Fees under

42 U.S.C. § 406(b) [Doc. No. 34] is GRANTED, and attorneys’ fees are awarded in the

amount of $23,766.90 pursuant to § 406(b). Defendant is ordered to make the payment to

Plaintiff’s counsel—Katherine Hohn Boettcher. Plaintiff’s counsel promptly shall refund

to Plaintiff the smaller award as between that included in this order and that included in the

Court’s Order of March 23, 2020 [Doc. No. 32] upon Plaintiff’s counsel’s receipt of such

payments from Defendant. See Weakley v. Bowen, 803 F.2d 575 (10th Cir. 1986).

       IT IS SO ORDERED this 29th day of May, 2020.




                                              2
